Citation Nr: 0708172	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional right hip 
disability as a result of VA surgical treatment during 
hospitalization from January to March 1998.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional psychiatric 
disability as a result of VA surgical treatment during 
hospitalization from January to March 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2000 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional right hip disability and additional psychiatric 
disability as a result of VA surgical treatment during 
hospitalization from January to March 1998.  The veteran 
filed a notice of disagreement (NOD) in February 2001. The 
veteran and his wife testified during a hearing before RO 
personnel in June 2001; a transcript of the hearing is of 
record.  The RO issued a statement of the case (SOC) in 
February 2002, and the veteran filed a Substantive Appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2002.  In July 2002, the veteran and his wife 
testified during a Board hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of the hearing is 
of record.

In December 2002, the Board undertook additional development 
of the claim on appeal pursuant to the provisions of 38 
C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The veteran was notified of that development by letter of 
March 2003.  In September 2003, the Board remanded these  
matters to the RO via the Appeals Management Center (AMC) for 
completion of the actions requested.  At that time, it was 
noted that the provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, had been held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

After completing the requested actions, the AMC continued the 
denial of compensation under 38 U.S.C.A. § 1151, for an 
additional right hip disability and additional psychiatric 
disability as a result of VA surgical treatment during 
hospitalization from January to March 1998 (as reflected in 
an October 2005 supplemental SOC (SSOC)), and returned the 
matters to the Board. 

In April 2006, the Board remanded the veteran's claims for 
further development pursuant to Stegall v. West, 11 Vet. App. 
268 (1998).  After completing the requested actions, the AMC 
continued the denial of the claims for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for an 
additional right hip disability and additional psychiatric 
disability (as reflected in a September 2006 SSOC) and 
returned the matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The preponderance of the competent medical opinion 
evidence establishes that the veteran does not have any 
additional right hip disabilities as a result of VA medical 
treatment or lack of treatment.

3.  Competent medical opinion evidence of record is at least 
in relative equipoise on the question of whether the veteran 
has an additional psychiatric disability that is proximately 
the result of due VA surgical treatment during 
hospitalization from January to March 1998.




CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional right hip 
disability as a result of VA medical treatment, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2006).

2.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for additional 
psychiatric disability as a result of VA medical treatment, 
are met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for compensation benefits, pursuant to 
38 U.S.C.A. § 1151,  has been accomplished.  

A post-rating letter issued by the RO/AMC in November 2004 
notified the veteran and his representative of what was 
needed to establish entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (evidence 
showing additional disability as a result of VA treatment and 
proximate cause of additional disability as direct result of 
VA negligence/fault or event not reasonably foreseeable).  
After the letter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims.

The Board also finds that the November 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In the November 2004 letter, the AMC 
explained to the veteran that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims for benefits pursuant to 38 U.S.C.A. § 1151, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  The RO/AMC further specified what records VA 
was responsible for obtaining, to include Federal records, 
and the type of records that VA would make reasonable efforts 
to get.  The letter also included a request that the veteran 
furnish any evidence that he had in his possession that 
pertained to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the document 
substantially meeting the VCAA's notice requirements-
addressed above-was furnished to the veteran after the June 
2000 rating action on appeal.  However, such makes sense, 
inasmuch as the VCAA was not enacted until November 2000.  
Moreover, the Board finds that any delay in issuing section 
5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO and AMC development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of November 2004 letter and 
further opportunity to provide information and/or evidence 
pertinent to the claim under consideration, the AMC 
readjudicated the claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 (as reflected in the September 2006 SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

The Board also notes that, in light of the Court's decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the RO/AMC provided information 
pertinent to, inter alia, assignment of effective dates, in  
September 2006 SSOC.  The Board notes that any error in the 
timing or form of this notice is harmless.  Id.  As indicated 
below, the Board is granting on claim on appeal and denying 
the other.  To the extent that the Board's decision herein 
denies compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, no effective date or disability rating is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims on appeal has been accomplished.  The RO (to 
include through the AMC) has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
service medical records, private treatment records, records 
from the Social Security Administration (SSA), and available 
post-service VA medical records dated through 2002.  The 
Board notes that the veteran's service medical records were 
apparently damaged by a fire at the National Personnel 
Records Center (NPRC) in 1973.  However, the damaged records 
were salvaged and associated with the claims file.  Also, the 
reports of  multiple comprehensive VA examinations and 
opinions in December 2001, April 2004, May 2004, June 2006, 
and July 2006 have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with either claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Background

A review of the service medical records showed no complaints, 
findings, or diagnosis of right hip or psychiatric 
disabilities.

VA treatment notes dated in November 1996 reflect an 
impression of degenerative joint disease in bilateral hips.  
A May 1997 VA hospital discharge summary lists a secondary 
diagnosis of degenerative joint disease as well as noted a 
history of osteoporosis, degenerative joint disease of the 
right hip, and status post laminectomy.

An October 1997 VA hospital discharge summary indicates that 
the veteran had been hospitalized from September 17, 1997 to 
October 24, 1997 and listed diagnoses of comprehensive 
rehabilitation for gait dysfunction due to right foot drop 
and left hip pain; right peroneal palsy; and avascular 
necrosis of bilateral hips (left is worse than the right).  
It was noted that the veteran was initially admitted to 
neurology for workup of a foot drop, as a September 1997 EMG 
report revealed right peroneal neuropathy.  Pelvic X-rays 
showed bilateral vascular necrosis of the femoral head, left 
more than right.  An additional October 1997 VA X-ray report 
lists an impression of findings of degenerative change 
bilaterally with avascular necrosis of the left hip and 
probable chronic avulsion injury to the lateral aspect of the 
right acetabulum.  A November 1997 VA MRI report of the right 
hip indicates that the procedure was not completed due to 
severe pain but noted that plain film of the right hip showed 
a few bony fragments adjacent to the posterior lip of the 
acetabulum that is likely to be fracture of the osteophyte.  
It was further detailed that VA ortho consulted in planning 
hip replacement further in the future.  The veteran received 
physical therapy including aquatic therapy and electrical 
stimulation to improve right ankle dorsiflexion as well as 
right peroneal and tibialis anterior muscle strength.

A March 1998 VA hospital discharge summary indicates that the 
veteran had been hospitalized from January 24, 1998 to March 
3, 1998 and listed principal diagnoses of status post right 
total hip replacement performed on January 29, 1998 and 
dislocation of the same joint on two occasions 
postoperatively.  A January 1998 VA MRI report lists an 
impression of degenerative changes of both hip joints and of 
the sacroiliac joints and noted that a follow-up MRI of the 
hip joints was recommended.  The VA hospitalization report 
details that the veteran underwent a right total hip 
replacement on January 26, 1998.  

Preoperative and postoperative diagnoses were both listed as 
avascular necrosis, right hip.  VA nursing notes dated on 
January 27, 1998 note the veteran's complaints of discomfort, 
weakness, pain, and fatigue.  An additional nursing note 
dated on the same day showed the veteran returned from X-ray 
with right hip dressing saturated with blood.  Thereafter, it 
was detailed that the veteran's right hip dressing was 
changed and he was repositioned for comfort.  A VA X-ray 
report dated on January 30, 1998 list an impression of 
evidence of total hip arthroplasty of the right hip with 
dislocation of the femoral prosthesis.  Additional VA 
inpatient treatment notes detail that the veteran underwent a 
closed reduction of the right hip on January 31, 1998, after 
he was noted to have dislocated his right hip arthroplasty on 
the previous day.  Treatment notes dated on January 31, 1998 
also detail that the veteran had right hip pain and swelling.  

Records show that the veteran was transferred to 
rehabilitation service on February 4, 1998 for comprehensive 
rehab therapy.  In a February 1998 treatment record, the 
veteran's weaknesses were listed as excessive hip pain, 
unexplained right foot drop, and poor previous functional 
status.  Thereafter, it was noted that the veteran was fairly 
stable and coping with the pain and exercise schedule, with 
hip precautions in place by all the ortho team members 
including knee immobilizer and abduction spreader between the 
legs.  A VA treatment record dated on February 11, 1998 
reflects findings of right hip pain and swelling but noted 
that the veteran was demonstrating good progression with the 
right hip.  

Unfortunately, on February 15, 1998, the veteran dislocated 
his right hip when he was attempting to vomit, bending over 
at his trunk, failing to observe the precautions.  A VA 
treatment note dated on February 25, 1998 showed that the 
veteran had a right foot drop from a previous injury.  The 
March 1998 VA hospital discharge summary shows that the ortho 
team was able to manipulate his hip back into place on that 
day as well as fit the veteran with a hip abduction brace to 
prevent recurrent dislocation.  A VA X-ray report dated on 
February 20, 1998 lists an impression of no dislocation of 
the right total hip prosthesis but noted that femoral head 
was at the level of the rim of the acetabular cuff.  The 
veteran was discharged on March 3, 1998, after gaining 
functionally in terms of being able to transfer from bed to 
standing and to ambulate with a walker and hip brace in 
place.  VA X-ray reports dated in May and August 1998 showed 
right hip alignment and no evidence of dislocation. 

Post-service, SSA records show that the veteran was awarded 
disability benefits for a primary diagnosis of osteoarthrosis 
and allied disorders.  The veteran's impairments, which were 
considered "severe" under the Social Security Act, were 
listed as chronic obstructive pulmonary disease, 
hypertension, status post right total hip replacement, 
degenerative left hip disease, status post lumbar laminectomy 
and fusion, status post cataracts surgery of the right eye, 
chronic alcohol abuse, and panic attacks. 

Additional VA treatment records dated in July 1998 note 
findings of anxiety, depressed mood, alcohol dependence, 
adjustment reaction, and dependent personality as well as 
noted that the veteran was prescribed Trazadone for his 
psychiatric symptomatology.  The veteran complained that pain 
and surgery caused him to feel hopelessness and to drink 
heavily.  A September 1998 VA treatment record shows that the 
veteran was fitted with a double abductor brace to prevent 
dislocation after undergoing a total left hip arthroplasty.  
VA X-ray reports dated in December 1998 listed an impression 
of subluxation of the right femoral head prosthesis from the 
acetabular prosthesis.  Further, the veteran complained of 
recent episodes of right hip arthroplasty subluxation in 
January and March 1999 VA treatment notes.  X-rays dated in 
December and January 1998 demonstrated concentric reduction 
and normal anatomical alignment of right hip after 
repositioning.  However, the veteran requested constrained 
liner placement.  

A January 1999 VA psychology note reflects that the veteran 
had called complaining of increasing anxiety and alcohol use.  
A VA clinical psychologist noted that the veteran was 
exercising poor judgment in his refusal to be medically 
evaluated for alcohol detox and discussed the veteran's 
history of abusing alcohol as a means of coping with pain and 
anxiety. 

The veteran presented with chronic alcoholism as well as a 
displaced right hip in December 1999.  VA treatment notes 
dated in December 1999 show complaints of severe right hip 
pain and note that the veteran was depressed.  A December 
1999 VA ortho clinic note indicated that the veteran had 
suffered from multiple episodes of dislocation, with the most 
recent episode being the third dislocation in the last week.  
After conscious sedation, the veteran's right hip was 
relocated and he was returned to his room with instructions 
for strict abduction pillow use.  

In a December 1999 VA psychiatrist statement, the examiner 
indicated that a discussion with the veteran's orthopedic 
surgeon yielded the following information: 1) the veteran was 
scheduled for a routine evaluation of his unstable right hip 
in January 2000; 2) the veteran was not scheduled for 
surgery, as the January 2000 surgical schedule was full; 3) 
Ortho was willing to waive it's normal requirement that the 
veteran be abstinent from alcohol for 6 months before the 
procedure as long as he remained in alcohol rehab until the 
date of surgery; and 4) the surgeon contended that the 
veteran's recent multiple dislocations of the right hip were 
due to his lack of cooperation (possibly unconscious) to 
comply with behavior and prosthesis to avoid dislocation.  On 
January 20, 2000, the veteran was discharged to return home 
with his wife awaiting his hip surgery.

In February 2000, the veteran was again admitted to VA 
inpatient facility and was diagnosed with substance induced 
depression.  In a February 2000 VA psychiatrist statement, 
the veteran again indicated that extreme pain from 
dislocations and feelings of hopelessness about ever 
correcting the problem causes him to drink heavily.  VA 
treatment records show that the veteran was discharged from 
the detox program in March 2000.  An impression of right hip 
instability was noted in an April 2000 VA orthopedic 
treatment note.  The veteran requested hip exploration and 
possible revision for this problem.  The VA examiner 
discussed multiple risks of the surgical procedure including 
death, dislocation, infection, and leg length inequality.  
Thereafter, the veteran underwent a revision of right hip 
arthroplasty on April 24, 2000.  On April 27, 2000, the 
veteran started comprehensive rehab therapy after his right 
hip arthroplasty.  While the veteran complained of slight 
pain, difficulty with ambulation, and right foot drop, the VA 
examiner noted that the veteran was medically stable with a 
good prognosis.  

The veteran was discharged from the VA ortho rehabilitation 
after achieving the maximum benefit from the program in May 
2000.  An additional May 2000 treatment note showed that the 
veteran's right hip was medically stable and well healed.  
The VA examiner detailed that the veteran had the ability the 
functionally ambulate with walker or crutches as well as the 
ability to be mostly independent to attend to the activities 
of daily living.  It was further noted that the veteran's 
right lower extremity was neurovascularly intact.  Finally, 
the examiner listed an assessment of status post bilateral 
total hip replacement with fair functional return as well as 
noted that the veteran was able to ambulate without a 
mobility aid in a November 2001 VA progress note.  

In a December 2001 VA joints examination report, the examiner 
indicated that he had reviewed the veteran's claims file and 
VA treatment notes as well as interviewed the veteran prior 
to issuing his opinion.  In his diagnostic summary, the 
examiner noted that the veteran had avascular necrosis of the 
right hip, post bilateral arthroplasties for which his right 
hip required a revision procedure done in April 2000.  A 
December 2001 X-ray showed post partial hip arthroplasty with 
bone fragments lateral to hip joint.  The VA examiner 
specifically indicated that these changes were consistent 
with history and noted that no nerve condition was found.  
Thereafter, the examiner opined that it is not at least as 
likely as not that the veteran has sustained additional 
disability as a result of VA treatment or lack of VA 
treatment for each of the above listed conditions.  It was 
also noted that there is no evidence in his medical records 
that support a claim of carelessness, negligence, and/or lack 
of proper skill or error in judgment as it relates to the 
aforementioned interventions.  Finally, the examiner 
indicated that based upon the veteran's provided information, 
given a diagnosis of avascular necrosis of the right hip, as 
well as degenerative joint disease involving his hip 
surgeries that were as aforementioned, all procedures on the 
veteran were appropriate for these underlying diagnoses.   

In a December 2001 VA mental disorders examination, the 
examiner indicated that he had reviewed the veteran's claims 
file, listed diagnoses of depressive disorder and alcohol 
abuse, by history, and noted that the veteran experienced 
moderate stress concerning his hip surgeries.  

Private treatment records dated from January 2000 to July 
2002 were associated with the claims file.  In a January 2000 
treatment note, the veteran's private physician listed an 
impression of multiple dislocation of the hip and noted 
findings of marked atrophy and marked guarding during range 
of motion due to fear of dislocation.  X-rays of the hip 
prosthesis showed good alignment.  The veteran also indicated 
that he had a right foot drop that had resolved after surgery 
and stated that this is not related to his hip area.  A 
February 2000 treatment record showed findings of chronic 
subluxating right hip from a mixture of neurological deficit 
and probably a superior acetabular placement.  In a July 2002 
treatment record, the veteran's private physician noted that 
the veteran had a previous foot drop on the right leg with 
weakness before his initial right hip surgery.  The physician 
indicated that the veteran does not have a foot drop but did 
suffer from weakness and is unable to heel walk on the right.  
It was further noted that the right hip prosthesis was doing 
extremely well with good alignment and no evidence of 
loosening.  

In a July 2002 VA physician statement, the examiner discussed 
the veteran's medical history and stated it was obvious that 
the veteran suffered from reactive depression stemming from 
roughly two years of dealing unsuccessfully with pain and 
disability.  The examiner also indicated that the veteran was 
suffering from post traumatic stress syndrome based on his 
ongoing reliving of the experience of hip dislocations (9 by 
his account) and his continued fear that this could again 
happen.  

In an April 2004 VA medical opinion, the examiner noted that 
he had reviewed the veteran's claims file before issuing his 
statement.  The examiner discussed the January 1998 findings 
including right hip dressing saturated with blood, mild 
swelling, and foot drop after the total hip arthroplasty 
procedure.  It was repeatedly noted that these findings were 
all possible known complications to be expected with that 
surgical procedure.  The examiner also noted that the 
veteran's right foot drop appeared to predate the 
arthroplasty.  While the examiner acknowledged that the 
veteran had recurrent right hip instability, he noted that 
the record did not state for what reason.  The examiner 
stated that in regards to any failure on the part of VA to 
properly and timely diagnose the veteran's right hip 
disability and surgically treat it with total hip replacement 
prior to 1998, that medical providers hope to postpone a 
total hip arthroplasty as long as possible secondary to the 
aforementioned given complications mentioned above.  
Thereafter, the examiner specifically indicated that VA had 
handled the surgical decision as well as the postoperative 
events including recurrent instability appropriately.  The 
examiner also noted that it does not appear that there was 
any carelessness, negligence, lack of proper skill or error 
in judgment in the VA in furnishing the surgical treatment.  
Finally, it was noted that revision surgery handled 
appropriately and was performed for recurrent instability 
only after non-operative treatment was unsuccessful.

In an additional May 2004 VA medical opinion, the examiner 
indicated that he had reviewed the claims file as well as his 
own prior VA examination conducted in December 2001.  It was 
noted that the veteran's depressive symptoms were a reaction 
to pain and physical disability movement limitations caused 
by his hip problem followed by surgery.  The examiner also 
indicated the veteran's depressive symptoms were as likely as 
not related to his surgery and were common following surgery.  
However, the examiner specifically opined that the veteran's 
psychiatric disorder was not due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing surgical treatment.

In a June 2006 VA medical opinion, the examiner indicated 
that he had reviewed the veteran's claims file, the Board's 
April 2006 remand instructions, and prior VA medical opinions 
of record.  Thereafter, he opined that it is at least as 
likely as not that the proximate cause of veteran's 
additional hip disability, reoccurrence of right hip 
instability and dislocation following 1998 VA surgery, was an 
event not reasonably foreseeable.  The examiner provided the 
following rationale for his medical opinion.  He indicated 
that the technique for the veteran's hip arthroplasty surgery 
was well established with minimal complications and noted 
that in the vast majority of cases, successful arthroplasty 
is the norm.  He also stated that it was not possible to 
foresee any particular complication in any individual 
patient.  

The examiner also opined that it is at least as likely as not 
that the proximate cause of the veteran's psychiatric 
disability, the present symptoms related to his 1998 VA hip 
surgery, was an event not reasonably foreseeable in his June 
2006 medical opinion.  The examiner provided the following 
rationale for his medical opinion.  He indicated that hip 
arthroplasty is a procedure due to relieve pain.  It was 
noted that postoperative pain is relieved with pain 
medication and usually gone after healing of the wound.  The 
examiner further stated that it is not possible to foresee 
persistent pain in any individual patient that can go on to 
be complicated by a psychiatric disability and depressive 
symptoms.  

In a July 2006 VA supplemental medical opinion, the same 
examiner who executed the April 2004 VA medical opinion 
discussed at length above, further opined that it is likely 
that once a total hip arthroplasty has dislocated that a 
redislocation is possible.  He also reported that the 
dislocation and subsequent treatment with initial bracing and 
rehabilitation as well as the surgical decision to assess the 
recurrent hip dislocation appears to have been handled 
appropriately.  Finally, the examiner specifically stated 
that there was no evidence that the veteran's additional hip 
disability was an event not reasonably foreseeable, as 
dislocation is a known postoperative complication associated 
with total hip arthroplasty.

III.  Analysis

In this appeal, the veteran filed the current claims for 
compensation under 38 U.S.C.A. § 1151 in January 2000.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2005).

During the pendency of these claims, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. 
§ 3.358 (a regulation that the RO initially considered in 
adjudicating the claims).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
115,1 filed on or after October 1, 1997 is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, and 
because the RO has evaluated the veteran's claims under, and 
given the veteran notice of the  criteria of 38 C.F.R. § 
3.361 (as reflected in the October 2005 SSOC), the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. §  3.361 in evaluating 
the claims.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  See 38 C.F.R. § 3.361(b) 
(2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Right Hip Disability

The veteran contends that he currently suffers from 
additional right hip disabilities of right lower extremity 
weakness and right peroneal nerve impairment as a result of 
VA treatment.  During the July 2002 hearing, the veteran 
essentially alleged that VA treatment provider's failure to 
properly diagnose and treat his right hip disability earlier 
than January 1998 caused him to develop right peroneal nerve 
impairment.  In the same hearing transcript, the veteran also 
alleged that a VA treatment provider's failure to properly 
treat his right hip disability in December 1999 caused him to 
develop muscle atrophy, muscle damage, and right lower 
extremity weakness.  In additional statements of record, the 
veteran repeatedly contended that he suffered from recurrent 
dislocation or right hip instability, bleeding, and swelling 
as a result of VA surgical treatment during hospitalization 
from January to March 1998.  

However, considering the evidence of the record in light of 
the governing legal authority, the Board concludes that a 
preponderance of competent medical evidence of record 
establishes that no such benefits are warranted.

In VA medical opinions dated in December 2001, April 2004, 
and July 2006 discussed in detail above, VA examiners each 
indicated that they had performed a comprehensive review of 
the documented medical evidence as well as the veteran's 
claims file and provided clearly explained reasons and bases 
for their medical opinions.  These opinions reflect the 
agreement of multiple VA physicians that the veteran has not 
sustained any additional right hip disability as a result of 
VA treatment or lack of VA treatment.  Findings of right foot 
drop were noted to predate the veteran's January 1998 VA 
surgical procedure of total hip arthroplasty and were also 
classified as a known complication after that same surgical 
procedure.  Additional findings of bleeding, swelling, and 
dislocation were also classified as known complications of 
the total hip arthroplasty procedure.  Further, these 
opinions consistently indicate that VA had handled the 
surgical decision concerning the January 1998 arthroplasty, 
the postoperative treatment and events, and the April 2000 
revision procedure appropriately.  Finally, these opinions 
specifically indicate that there is no medical evidence to 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the veteran to 
suffer from any additional right hip disability.

The Board acknowledges that the competent medical evidence of 
record contains a June 2006 VA medical opinion that it is at 
least as likely as not that the proximate cause of veteran's 
additional hip disability, reoccurrence of right hip 
instability and dislocation following 1998 VA surgery, was an 
event not reasonably foreseeable.  The examiner provided a 
general rationale for his medical opinion, stating that the 
technique for the veteran's hip arthroplasty surgery was well 
established with minimal complications and that it was not 
possible to foresee any particular complication in any 
individual patient.  However, the Board finds that this his 
isolated VA medical opinion has very little probative value.  

Initially, the Board notes that medical evidence of record 
does not show and the veteran does not contend that he 
currently suffers from recurrent instability and dislocation 
as an additional right hip disability proximately caused by 
VA treatment or lack of VA treatment.  On the contrary, VA 
treatment records dated after the veteran's April 2000 total 
hip arthroplasty revision procedure detail that the veteran's 
right hip was medically stable and show no complaints of 
recurrent dislocation or instability.  In addition, the April 
2004 and July 2006 VA medical opinions of record blatantly 
contradict the June 2006 VA medical opinion and repeatedly 
indicate that dislocation and instability were considered 
known complications after a total hip arthroplasty procedure.  

Hence, the Board must conclude that the VA medical opinions 
dated in December 2001, April 2004, and July 2006 that weigh 
against the veteran's claim constitute the most probative 
(persuasive) evidence on the question of whether the veteran 
is entitled to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an additional right hip 
disabilities as a result of VA treatment.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board). 

The Board has considered the veteran's contentions and 
hearing testimony that he currently suffers from additional 
right hip disabilities as the result of VA surgical 
treatment.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the veteran's assertions in this regard have no 
probative value.  The Board also points out that it cannot 
exercise its own independent judgment on medical matters.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).

As indicated above, the Board considers the VA medical 
opinions dated in December 2001, April 2004, and July 2006 to 
be of great probative value and dispositive of this matter, 
and neither the veteran nor his representative has presented, 
identified, or alluded to the existence of any medical 
evidence or opinion that further supports his contentions.

Under these circumstances, the  criteria for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for additional hip disability are not met, and the claim l 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B. Psychiatric Disability

The veteran also contends that he currently suffers from 
additional psychiatric disability-specifically, depression-
as result of VA medical treatment or lack of VA treatment.  
Considering the evidence of the record in light of the 
governing legal authority, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for 
compensation benefits, pursuant to, 38 U.S.C.A. § 1151 for an 
additional psychiatric disability proximately caused by VA 
surgical treatment are met.

The Board finds that the medical opinions of the VA examiners 
dated in May 2004 and June 2006 are, essentially, equally 
credible and probative on the question of whether the veteran 
suffers from an additional psychiatric disability, as a 
result of VA medical treatment or lack of VA treatment for a 
right hip disability.  In this case, both VA physicians had 
access to the veteran's claims file, including VA and private 
treatment records as well as VA examination and opinion 
reports.  Also, both physicians clearly related the veteran's 
psychiatric disability to VA treatment for his right hip 
disability.  

In this case, both VA physicians appear to be equally skilled 
in analyzing the data before them.  However, the physicians 
disagreed as to the proximate cause of the veteran's 
diagnosed additional psychiatric disability related to VA 
treatment of a right hip disability.  In his May 2004 medical 
opinion, the VA examiner noted that the veteran's psychiatric 
symptoms were common following surgery and specifically 
opined that the veteran's psychiatric disorder was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing surgical treatment.  However, in his June 2006, 
another VA examiner opined that it is at least as likely as 
not that the proximate cause of the veteran's psychiatric 
disability, the present symptoms related to his 1998 VA hip 
surgery, was an event not reasonably foreseeable.  As noted 
above, the examiner further stated that it is not possible to 
foresee persistent pain in any individual patient that can go 
on to be complicated by a psychiatric disability and 
depressive symptoms.  The remaining medical evidence, to 
include a December 2001 VA examination report as well as a 
July 2002 VA physician statement, do not include any opinion 
as to the proximate cause of the veteran's psychiatric 
disability.

Thus, the medical opinion evidence appears to be in relative 
equipoise on the question of whether the veteran suffers from 
additional psychiatric disability that is proximately the 
result of VA surgical treatment of the right hip disability.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that 
entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional psychiatric 
disability as a result of VA surgical treatment is warranted.



ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional right hip 
disability as a result of VA medical treatment, is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional psychiatric 
disability as a result of VA surgical treatment during 
hospitalization from January to March 1998, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


